—Appeal by the *613defendant from a judgment of the County Court, Nassau County (LaPera, J.), rendered June 4, 1999, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence established that a burglar took the victims’ jewelry, cash, and other personal belongings after forcibly entering their house by breaking the glass side door. A fingerprint expert testified that a latent fingerprint lifted from the broken glass matched that of the defendant’s left index finger. Fingerprint evidence, although circumstantial in nature, is sufficient proof if it leads to a conclusion of guilt beyond a reasonable doubt and excludes every reasonable hypothesis of innocence (see, People v Murray, 168 AD2d 573; People v Sparacino, 150 AD2d 814; People v Talley, 110 AD2d 792). Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), giving it the benefit of every reasonable inference to be drawn therefrom, we find that the jury reasonably concluded that the defendant’s guilt was proven to a moral certainty (see, People v Betancourt, 68 NY2d 707). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Bracken, Acting P. J., Goldstein, H. Miller and Feuerstein, JJ., concur.